Order entered August 18, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01034-CV

                             IN RE CHELSEA DAVIS, Relator

                  Original Proceeding from the 254th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-13-19281

                                          ORDER
       Before the Court is relator’s motion to file a revised petition for writ of mandamus. We

DENY the motion without prejudice to filing a new and complete petition for writ of mandamus

in proper form.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE